

Exhibit 10.14


Managing Director Service Contract
Between
Franklin Electric Co., Inc
400 East Spring Street
Bluffton, Indiana 46714
USAFranklin Electric Europa GmbH
Postfach 1280 D-54502
Rudolph Diesel Strasse 20
D-54516 Wittlich, Germany


(hereinafter “Company“)


and


Mr. Peter - Christian Maske
Am Jahnplatz 7
D-54516 Wittlich


(hereinafter “Managing Director“)


The CEO Shareholders of the Company intends to appoint Mr. Maske as Managing
Director of the Company as of August 1, 2003. On this basis, the Parties agree
to on the following Service Contract:


1. Position and Scope of Duties


1.1
As of August 1, 2003 Mr. Maske shall be employed by the Company as Managing
Director (Geschäftsführer). In addition, he shall have the title “President
Franklin Electric Europa”.act as



1.2
The Managing Director shall represent the Company.



1.3
The CEO Shareholders may appoint additional managing directors, and may assign
to the Managing Director further or other tasks or areas of responsibility and
may determine the allocation of responsibilities within the management including
the Managing Director’s authority to represent the Company singly or jointly.



1.4
The Managing Director will perform his duties as Managing Director by observing
the diligence of a prudent businessman in accordance with the provisions of this
Service Contract, the Company’s Articles of Association, the general and
specific directions and instructions given by the CEOShareholders, and in
accordance with the law. He will also comply with the Company’s policies, in
particular with the Franklin policy on business ethics.



1.5
The Managing Director shall report to the CEO of Franklin Electric Co., Inc.,
currently Mr. Scott Trumbull (the “CEO”). The CEO or the Shareholders may at any
time change the reporting line.



1.6
The Managing Director understands that he may be asked to abandon his post of
Managing Director and transfer to the Grand Duchy of Luxembourg and assume, as a
managing director of the Luxembourg affiliate, many of the management functions
contemplated under the present Service Contract.



2. Other activities


2.1
The Managing Director will devote his full working time and ability to the
Company’s business. Any other activity, be it for remuneration or not, including
any part time work, is subject to the explicit prior written consent of the
Shareholders or of the CEO who may deny such consent if in their view such
activity was not in the interest of the Company.



2.2
Scientific and literary activity is permitted, provided that the Company is
informed prior to the publication, and that such activity does not adversely
affect the working capacity of the Managing Director, does not give rise to a
divulging of confidential information, or is in any other way not in the
interest of the Company.


- 43 -

--------------------------------------------------------------------------------


 
2.3.
During the term of this Service Contract and for an additional two (3years 2)
years beyond the termination of this Contract, the Managing Director may not
solicit or assist or facilitate the solicitation of any employee of the Company
or of any of its affiliates with the intention of causing them to render
services to any other person or activity.



2.4
An indirect or direct participation in other undertakings requires the prior
written consent of the Shareholders or of the CEO, except that such
participation concerns publicly traded companies, does not exceed five per cent
of the shares, and does not permit influence on the undertaking in any other
way.

 
3. Transactions subject to consent
 
3.1
The Managing Director shall have single signature authority for obligations in
accordance with the specific rules and regulations of the Company.

 
3.2
The CEO Shareholders reserve the right to alter the amount set forth in
paragraph (3.1) above, and they may issue and alter a list of transactions
subject to prior consent. The CEO Shareholders furthermore reserves the right to
issue at any time directions of a general nature or for specific cases.

 
3.3
The restrictions set out in section 181 German Civil Code (Bürgerliches
Gesetzbuch) (prohibition of self-contracting) shall apply unless explicitly
stipulated otherwise in the Shareholder resolution appointing Mr. Maske as
Managing Director.

 
 
4. Remuneration
 
 
4.1
The Managing Director shall be entitled to an annual gross base salary
equivalent to $260,000 USD$ USD, payable in EURO’S determined at the average
exchange rate for the month, and distributed in twelve (12) equal installments
at the end of a calendar month. One time during the term of the contract the
Managing Director may elect to set the EURO exchange rate at the prevailing
exchange rate for the reminder of the contract. The Managing Director may elect
to convert the gross base salary to a EURO denomination one time during the term
of the contract at the then current exchange rate. After that election, the base
salary will remain in that currency for the term of the contract.Furthermore,
the Company shall pay the mandatory social security contributions including
contributions to medical insurance according to German law. In case the Managing
Director opts for a private medical insurance instead of the state medical
insurance, the Company will bear half of the contributions due up to a maximum
of what would have to be paid by the Company to the state medical insurance for
the Managing Director’s personal medical insurance.

 
4.2
The annual base salary shall be reviewed annually, considering appropriately the
financial and economic development of the Company, its affiliates, and the
Managing Director’s personal performance. The decision whether or not to
increase the base salary shall remain at the sole discretion of the CEOCompany.

 
4.3
With payment of the above-mentioned base salary, all activities, which the
Managing Director performs under this Service Contract, shall be compensated. In
particular, he shall not be entitled to any additional compensation for overtime
work.



4.4
In addition to the salary paid in accordance with Sec. 4.1, the Company may
decide to pay the Managing Director an annual incentive bonus of up to 70% of
annual base pay. Any bonus is subject to the Company’s sole discretion. The
Company may, subject to its sole discretion, decide to establish a bonus
incentive plan for any fiscal year, thereby making bonus payments subject to
additional predefined goals and further conditions as defined in the respective
bonus incentive plan.  For the ongoing fiscal year, the Company shall adapt a
bonus incentive plan similar to the Franklin Electric Co., Inc. Executive Bonus
Plan. The details of the respective bonus plan shall be communicated to the
Managing Director no later than within sixty (60) days following the start date
of this contract. The Company reserves the right to change such annual bonus and
incentive plan at any time, in particular with respect to bonus percentages,
incentive targets, goals and bonus amounts. The bonus payout, if any, shall
become due on or about February 28 of the following year.

 
4.5
An assignment or pledge of the remuneration entitlement is excluded. In case
that the Managing Director upon culpable injury by a third party becomes unable
to work, and the Company continues payment to him, the Managing Director already
now assigns his damage claim against said third party resulting from him having
been injured, to the Company up to the amount that the Company pays to said
injured party.



- 44 -

--------------------------------------------------------------------------------






4.6
Insofar as the Company grants payments (bonus, ex gratia payments or other
additional payments) over and above the above-agreed remuneration, such payments
are made voluntarily. There will be no entitlement to them arising for the
future, even if payments were made on several and consecutive occasions.



5. Other Benefits


5.1
Travel expenses and other necessary expenses reasonably incurred by the Managing
Director in the furtherance of the Company’s business will be reimbursed in
accordance with the guidelines of the Company and within the framework of the
principles of German or Luxembourg tax law.



5.2
The Company will in accordance with the applicable company policy as amended
from time to time provide the Managing Director with a car allowance or a
company car for business and private use. If he is availed a company car, the
Managing Director will maintain the car in good condition and will arrange for
regular maintenance. The costs for maintenance and use of the company car will
be borne by the Company. The value of the private use per month as determined by
German, or, if applicable, Luxembourg tax regulations for the particular type of
car constitutes additional compensation, the wage withholding tax for which will
be borne by the Managing Director. In case of his suspension / release from work
the Managing Director will return the car at any time upon request of the
Company; he shall have no right of retention, nor shall he be entitled to any
compensation in lieu of the private use of the Company Car. In case the Managing
Director is given a car allowance, the taxes on such allowance will be borne by
the Managing Director.



5.3
The Company will take out travel accident insurance to the benefit of the
Managing Director with the following amounts: (a) in case of death $ 1,000,000
USD (b) in case of complete invalidity $1,000,000 USD . The statutory taxes on
the financial advantage will be borne by the Managing Director. In case of an
insured accident, the Managing Director has to inform the Company immediately
about such accident.



5.4
The Managing Director will start accruing additional pension benefits in the
Franklin Electric Europa GmbH Pension Plan. This benefit will be a continuation
to the benefits the Managing Director earned under the German Plan from 1974 -
1999.



6. Inability to perform duties


6.1
In case the Managing Director is unable to perform his duties under this Service
Contract, he will inform the Company immediately about it, its assumed duration
and its reason. In case the inability to work is due to health reasons, the
Managing Director will provide the Company with a medical certificate after
three calendar days following the beginning of the illness at the latest,
indicating the inability to work and its assumed duration.



6.2
In case his inability to perform his duties results from reasons of illness not
caused by him, the Managing Director shall continue to receive his base salary
for the time of such inability, but not for longer than six months. The
Company’s obligation to continue to pay the Managing Director’s base salary in
accordance with this Sec. 6.2 shall be reduced by the amount of any sick
payments or disability payments the Managing Director is paid during such time,
whether out of statutory schemes, pension funds or otherwise. In case of death
of the Managing Director not caused by him, his widow will receive the base
salary for the month in which the death occurred as well as for the following
three months. In case there is no wife, the base salary shall be due jointly to
all children who at the date of the death have not yet retained their 25th
birthday. Should such children not exist, the base salary payment shall cease
with the date of death of the Managing Director.



7. Vacation


7.1
The Managing Director shall be entitled to an annual holiday of 30 working days
excluding Saturdays.



7.2
The time of holiday shall be determined in agreement with the CEO taking into
considera-tion the personal wishes of the Managing Director and the interests of
the Company.


- 45 -

--------------------------------------------------------------------------------






7.3
Holiday entitlement shall accrue month by month evenly through the calendar
year. Holidays not taken in any calendar year may only be carried forward to the
next calendar year with the approval of the Company or if they could not be
taken in the preceding year due to the business of the Company requiring the
presence of the Managing Director. Absent the Company’s approval, holidays
carried forward to the next calendar year must be scheduled before March 31, and
taken before April 30 of said next calendar year. Otherwise, they shall forfeit
without any compensation.



8. Secrecy, Data Protection


8.1
The Managing Director shall not disclose to any third party, or use for personal
gain, any confidential technical or other business information which has been
entrusted to him, or which has otherwise become known to the Managing Director
and which relates to the Company or to any of its affiliated companies. In
particular, no information may be disclosed concerning the organization of the
business, the relation with customers and suppliers and the Company's know-how.
This obligation shall not expire upon termination of this Service Contract but
shall continue to remain in force thereafter.



8.2
Business records of any kind, including private notes concerning Company affairs
and activities, shall be carefully kept and shall be used only for business
purposes. No copies or extract or duplicates of drawings, calculations,
statistics and the like nor of any other business records or documents may be
copied or extracted for purposes other than for the Company's business.



8.3
Upon termination of this Service Contract, or upon suspension/release from work,
the Managing Director shall return all business records and copies thereof,
regardless of the data carrier; he shall have no right of retention.

 
8.4
According to Section 5 of the Federal Statute on Data Protection
(Bundesdatenschutzgesetz) and respective other corresponding provisions on data
protection, the Managing Director shall not process personal data of employees
or third parties for any other purpose than required in the ordinary fulfillment
of business duties and shall not make such personal data available to other
parties, nor publish or use them in any other way. The Managing Director agrees,
however, that his personal data be processed by the Company and its
affiliates. The Managing Director is aware of and agrees that, due to the
internal structure of the Company’s group of affiliates and his position within
the Company being particularly associated also with the Company’s international
functions, his personnel data may be drawn, stored and processed not only by the
Company but also by its affiliates, specifically by the Company’s parent company
and other affiliates located in the U.S.

 
9. Inventions
 
9.1
All rights pertaining to inventions, whether patentable or not, and to proposals
for technical improvements made and to computer software developed by the
Managing Director (hereinafter jointly called "Inventions") during the term of
this Service Contract shall be deemed acquired by the Company without paying
extra compensation therefore. The Managing Director shall inform the Company or
a person designated by the Company of any Inventions immediately in writing and
shall assist the Company in acquiring patent or other industrial property
rights, if the Company so desires.



Any and all writings or other copyrightable material produced by the Managing
Director in the course of his services reasonably relating to the actual or
potential business of the Company or one of its affiliates shall be the sole
property of the Company or such affiliate, and the Company or one of its
affiliates shall have the exclusive right to copyright such writings or other
materials in any country. The same shall apply to any and all significant ideas,
works of authorship, formulae, devices, improvements, methods, processes, or
discoveries that are related to the Company or one of its affiliates
(hereinafter referred to as “Improvements”) and which the Managing Director
conceives, makes up, develops, or works on in the course of his services under
this Contract shall be the sole property of the Company or of one of its
affiliates, respectively. The Managing Director shall execute any additional
documents required to protect the right, title and interest of the Company or
one of its affiliates in the Improvement.


 
9.2
Subsection 9.1 above shall apply to any Inventions, Improvements or other
industrial or intellectual property rights, no matter whether they are related
to the business of the Company, are based on experience and know-how of the
Company, emanate from such duties of activities as are to be performed by the
Managing Director within the Company, or materialize during or outside normal
business hours of the Company


 
- 46 -

--------------------------------------------------------------------------------



 
9.3
The Company's exclusive and unlimited rights to Inventions, Improvements or
other industrial or intellectual property acquired hereunder shall in no way be
affected by any amendments to or the termina-tion of this Service Contract.
Should the Managing Director by law be entitled to any compensation payment for
such intellectual property rights which - as agreed above - solely pertain to
the Company or one of its affiliates it is agreed that such payment is covered
by the salary and that the Managing Director shall have no further claims
against the Company or its affiliates.



10. Term of Service and Notice


10.1
This Service Contract is entered into for an indefinite period. It shall,
however, end without the need to give notice not later than the expiry of the
month during which the Managing Director attains the age of 65, or the month
during which the Managing Director is entitled to receive state old age pension
or pension for inability to work, whichever occurs first. Both parties are
entitled to terminate this Contract by giving six (6) months prior notice
effective to the end of any calendar month. In case the Company is obliged to
observe an extended notice period, such an extension shall also apply for the
Managing Director.



10.2
In case this Contract has been terminated, the Com-pany is entitled to suspend
and relieve the Managing Director from work at any time. In such case the
Company shall con-tinue to pay the contractual remuneration to the Managing
Director for six (6) months as of the termination notice. Any holidays not yet
taken shall be set off against the time period during which the Managing
Director is suspended/relieved from work. Any suspension period shall not count
for calculating a possible bonus or payment exceeding his gross base salary.



10.3
Notice of extraordinary termination, effective immediately, may be given for
compelling reasons. Such reasons shall specifically be deemed to exist in case
the Managing Director violates Articles 2, 3 and 8 of this Service Contract. The
right of both Parties to terminate extraordinarily for other reasons remains
unaffected.



10.4
Notice of termination must be given in writing. A revocation of appointment as
Managing Director shall at the same time be deemed as termination of this
Contract with notice period, provided that no termination for cause is made.



11. Forfeiture clause


11.1
All mutual claims arising out of the Service Contract and such claims which are
related to the Service Contract, shall lapse if they are not asserted against
the other party to the contract in writing within two months after the due date.

 
11.2
If the other party rejects the claim in writing or if a written response is not
given within two weeks after the assertion of the claim, the claim shall lapse
if it is not asserted before the courts within two months after receipt of the
rejection or after expiry of the two week-period.



 
12. Final provisions
 
12.1
This Service Contract represents the entire agreement and understanding of the
parties. It supersedes and replaces all other previous contracts of employment
as issued by the Company or its affiliates. An amendment to this contract is the
Peter Maske Benefit summary August 1, 2003 attached to this contract.



12.2
Any amendments of or additions to this Service Contract shall be made in writing
in order to be effective.



12.3
If one of the provisions of this Service Contract is held to be invalid, the
remaining provisions shall remain valid, and the invalid provision shall be
replaced by such valid one which shall have the closest admissible economic
effect. The same shall apply in the event that the Contract is found to be
incomplete.



12.4
In the event of disputes in connection with this Service Contract, the place of
jurisdiction shall be the European seat of the Company.



12.5
This Service Contract shall be governed and construed in accordance with the
laws of Germany.

 
12.6
The Managing Director has received an executed copy of this Service Contract.

 
- 47 -

--------------------------------------------------------------------------------






Wittlich, Germany August 1, 2003
Wittlich, Germany August 1, 2003
   
/s/ Gary Ward
/s/ Peter Christian Maske
Company
Managing Director
/s/ R. Scott Trumbull
 







- 48 -

--------------------------------------------------------------------------------




Amendment to Managing Director Service Contract ( 12.1 )






Peter Maske Compensation and Benefit Summary August 1, 2003


Effective with your re-assignment to Germany and the European Operations your
salary and benefits will be adjusted as follows:



·  
In order to maintain the net compensation level due to the tax differential
between the U.S. and Germany your annual base salary will be $260,000.00 USD
payable at the current EURO exchange.




·  
You will retain your pension benefits earned between 1999 and 2003 in the Cash
Balance Pension Plan and Franklin Electric Basic Pension Plan.




·  
You will start accruing additional pension benefits in the German Plan effective
August 1, 2003 until your retirement. This benefit will be a continuation to the
pension benefits you have earned under the German Plan 1974 - 1999.




·  
The FE EUROPA GmbH Pension Plan is attached.




·  
If there is a termination of employment and it is effected in connection with a
change in control of Franklin Electric Co., Inc. (the Company), the Company will
be required to pay you your annual compensation for two years from the date of
termination or change in control, whichever is earlier, and to continue to
provide you with certain health benefits under the Company’s benefit plan in
which you were a participant at the time of your termination of employment.
These health benefits will run concurrent with any compensation payments.





- 49 -

--------------------------------------------------------------------------------






